Citation Nr: 0308560	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  00-06 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a disability of 
the right lower extremity secondary to the service-connected 
right knee disability (formerly post operative meniscectomy 
with chondromalacia of the right patella).

2.  Entitlement to service connection for a left ankle 
disability secondary to the service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Leonard J. Vecchiollo

INTRODUCTION

The veteran had active service from June 1972 to February 
1977.

The veteran has been in receipt of service connection for a 
right knee condition since separation from service.  In June 
1986, the Board of Veterans' Appeals (Board) denied service 
connection for a disability of the right lower extremity 
(characterized as open fracture, right tibia with fracture, 
right calcaneus, closed fracture, right medial malleolus and 
anterior right tibia with laceration, plantar surface, right 
foot), as secondary to residuals of service-connected right 
meniscectomy with chondromalacia of the patella.  The veteran 
and his representative were furnished a copy of that 
decision.

The current appeal to the Board arises from a December 1998 
decision by the RO which denied the veteran's request to 
reopen the claim of service connection for a disability of 
the right lower extremity secondary to the service-connected 
right knee disability, and denied service connection for a 
left ankle disability secondary to the service-connected 
right knee disability.

At this point, the Board notes that the veteran has referred 
to issue number 1 as a claim of service connection for a 
right ankle disability secondary to the service-connected 
right knee disability.  As the issue denied by the Board in 
June 1986 included the right ankle, the Board will continue 
the RO's characterization of the issue as a disability of the 
right lower extremity secondary to the service-connected 
right knee disability.

The Board remanded the claim in March 2001 for further 
development.  




FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's claims has been 
obtained. 

2.  In June 1986, the Board denied the veteran's claim for 
service connection for a right lower extremity injury, as 
secondary to a service-connected right knee condition, as the 
fall that precipitated the right lower extremity injury in 
March 1985 was not caused by instability of the service-
connected right knee condition.

3.  The June 1986 Board decision is final and the evidence 
submitted since then is not so significant that it must be 
considered in order to fairly decide the merits of this 
claim.

4.  The veteran's left ankle fracture has not been causally 
related to the veteran's service-connected right knee 
condition by competent medical evidence.


CONCLUSIONS OF LAW

1.  The Board's June 1986 decision denying service connection 
for a right lower extremity disability, as secondary to the 
service-connected right knee condition, is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 
(2002).

2.  New and material evidence has not been submitted 
warranting the reopening of the claim for service connection 
for a right lower extremity disability, as secondary to the 
service-connected right knee condition.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2002).

3.  The veteran's left ankle disability is not proximately 
due to or the result of his service-connected right knee 
condition.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability of the Right Lower Extremity

In this case, the Board previously considered-and denied, 
the veteran's original claim for service connection for 
disability of the right lower extremity in June 1986.  The 
veteran maintained that, as he was attempting to move out of 
the way of a rolling log, his service-connected right knee 
gave way, he fell to the ground and the chain saw he was 
holding cut his right lower extremity.  VA medical records 
note that the veteran was hospitalized from March 1985 to 
June 1985.  The records note that the veteran stepped on a 
running chain saw and sustained open fractures of the right 
tibia and the right calcaneus, closed fractures of the right 
medial malleolus and right anterior tibia, and a laceration 
of the plantar surface of the right foot.  The Board denied 
the claim noting that, prior to the veteran's accident, there 
were no complaints or findings of right knee instability and 
that the veteran's fall prior to being cut by the chain saw 
was not caused by any right knee instability.  The Board 
notified the veteran of its decision denying his claim by 
letter in June 1986.  

The Board's June 1986 decision denying service connection for 
a right lower extremity disability is final and binding on 
the veteran, and to reopen his claim he must present evidence 
that is both new and material.  See 38 U.S.C.A. §§ 5108, 
7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
20.1100-06 (2002).

The Board must determine whether new and material evidence 
has been submitted because it affects the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
presented, that is where the analysis must end, and what the 
RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted. Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

Evidence is new and material if it was not previously 
submitted and bears directly and substantially upon the 
specific matter under consideration, and is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that materiality means evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  See Evans v. Brown, 9 Vet. App. 273, 284 
(1996).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

After issuing the Hodge ruling, the Court articulated a 
three-step analysis for adjudicating claims based on new and 
material evidence.  The Court said that VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 
(1999) (en banc) and Winters v. West, 12 Vet. App. 203 (1999) 
(en banc); see also Justus v. Principi, 3 Vet. App. 510 
(1992).  However, the well-grounded requirement has been 
eliminated by recently enacted legislation.  See the Veterans 
Claims Assistance Act of 2000 (the "VCAA"), Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  The 
VCAA also redefined VA's obligations insofar as notifying the 
veteran of information and evidence needed to substantiate 
and complete his claim and assisting him in obtaining 
evidence necessary to substantiate his claim.  The VCAA has 
been codified, as amended, at 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107 (West 2002) and the implementing regulations 
are found, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.126 (2002).

The amendments to 38 C.F.R. § 3.156 in particular, though, 
only apply to claims to reopen that were received on or after 
August 29, 2001.  The veteran petitioned the RO to reopen his 
claim in August 1998, which was nearly three years before the 
August 29, 2001, cutoff date.  The amended regulation 
resulting from the VCAA does not apply with regards to what 
constitutes new and material evidence.

As for the remainder of the VCAA requirements pertaining to 
notification and duty to assist, the Board notes that the RO 
duly apprised the veteran of the reasons for not reopening 
his claim when he was notified of the June 1998 and 
subsequent rating decisions.  The RO further discussed these 
requirements when providing him a Statement of the Case (SOC) 
in June 1999 and subsequent Supplemental Statements of the 
Case (SSOC).  The RO also sent a letter in February 2002 
explaining the provisions of the VCAA.  

The evidence submitted or otherwise obtained since the 
Board's June 1986 decision consists of:  a) several personal 
statements from the veteran and his representative; b) the 
medical records indicating treatment for a right lower 
extremity disability; and c) a letter with addendum from Carl 
W. Liebig, M.D.

The personal statements from the veteran and his 
representative are not new because they are essentially a 
repetition of those that were submitted prior to 1986. The 
veteran has always alleged that his service-connected right 
knee gave out causing him to fall and preventing him from 
getting out of the way of the moving chain saw.  Therefore, a 
reassertion of these very same allegations cannot be 
considered to be new and material evidence or otherwise serve 
as a basis to reopen the claim.  See Reid v. Derwinski, 2 
Vet. App. 312 (1992).  Neither the veteran nor his 
representative has any professional medical training and/or 
expertise to give a competent opinion on an issue such as 
medical causation. See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).



The medical records constitute new evidence because they 
confirm that the veteran now has a right lower extremity 
disability.  However, although this evidence is new, it still 
is not material because it does not contain a competent 
medical opinion suggesting or indicating that the veteran's 
right lower extremity injury and any resulting disability was 
caused by his service-connected right knee condition.  
They pertain to treatment for the right lower extremity years 
after the 1985 chain saw accident.  See 38 C.F.R. § 3.310(a); 
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996) 
(Secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a service- 
connected disease or injury. . . .")

A letter from Dr. Liebig dated in March 1999 states that in 
1985, the veteran's right knee gave way causing a right ankle 
fracture.  The RO requested that the physician provide the 
rationale for this opinion and any medical records he 
reviewed in arriving at this opinion.  In an addendum dated 
in October 1999, he stated that the rationale for this 
opinion was based on the information given to him by the 
veteran.  Dr. Liebig also stated that he always tries to act 
as an advocate for his patients.  A recitation of a history 
already rejected by the RO does not have to be presumed 
credible and does not constitute material evidence.  Reonal 
v. Brown, 5 Vet. App. 458 (1993) (a diagnosis and 
accompanying medical opinion are only as good and reliable as 
the history on which they were predicated).  

None of the evidence submitted since the Board's June 1986 
decision is competent to show that the veteran's right lower 
extremity was proximately due to or the result of his 
service-connected right knee condition.  

Since none of the evidence submitted or otherwise obtained 
subsequent to the Board's June 1986 decision is both new and 
material or otherwise so significant that it must be 
considered to fairly decide the merits of the claim, the 
petition to reopen the claim for service connection for a 
disability of the right lower extremity must be denied.  See 
Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding v. 
Brown, 10 Vet. App. 6, 11 (1996); Moray v. Brown, 5 Vet. App. 
211, 214 (1993).



Left Ankle Disability 

Veterans Claims Assistance Act of 2000

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, are 
applicable to the issue on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In this regard, the veteran and his representative note that 
no VA examination of record provides an opinion regarding 
whether the veteran's service-connected right knee condition 
caused the veteran's left ankle disability.  "In a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  "A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: . . . [i]ndicates that the claimed disability or 
symptoms may be associated with . . . another service-
connected disability."  Id.  Further development for such an 
opinion is unnecessary to adjudicate this claim as there is 
no reasonable possibility that medical personnel would 
attribute the veteran's left ankle fracture sustained in June 
1993 to his service-connected right knee giving way in light 
of the statement in the contemporaneous medical record that 
the veteran attributed his fall to his (nonservice-connected) 
right ankle giving out, not his service-connected right knee.  

In February 2002, the RO sent a letter to the veteran 
specifically informing him of the evidence and information 
necessary to substantiate his claim, the information and 
evidence that he should submit and the assistance that VA 
would provide in obtaining evidence and information in 
support of his claim.  Therefore, the Board is satisfied that 
the RO has complied with the notification requirements of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

A private history and physical examination report dated June 
7, 1993, indicates that the veteran was walking over a log 
the previous night, his right ankle gave out and he fell 
sustaining a fracture of his left ankle.  He underwent an 
open reduction external fixation of the left ankle.  The 
veteran has received subsequent treatment for the condition.

In August 1998, the veteran requested service connection for 
a left ankle disability as secondary to his service-connected 
right knee condition contending that his right knee gave out 
causing him to fall on a log and fracture his left ankle.  

A letter from Dr. Liebig dated in March 1999 states that in 
1993, the veteran's right knee gave way causing a left ankle 
injury and fracture.  The RO requested that the physician 
provide the rationale for this opinion and any medical 
records he reviewed in arriving at this opinion.  In an 
addendum dated in October 1999, he stated that the rationale 
for this opinion was based on the information given to him by 
the veteran.  Dr. Liebig also stated that he always tries to 
act as an advocate for his patients. 

Although the Board may not ignore the opinion of a treating 
physician, the Board certainly is free to discount the 
credibility of the physician's statement, so long as the 
Board provides an adequate report of its reasons and bases 
for doing this.  See Sanden v. Derwinski, 2 Vet. App. 97, 
100-01 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 
(1991).  The private physician completely relied on the 
history given by the veteran and he did not discuss the 
reasoning upon which the assumption was based.  Generally, 
when a medical opinion relies at least partially on the 
veteran's rendition of his medical history, the Board is not 
bound to accept the medical conclusion, as it has no greater 
probative value than the facts alleged by the veteran.  Swann 
v. Brown, 5 Vet. App. 229, 233 (1993).  Again, the Board 
notes that the veteran attributed his 1993 fall to his right 
ankle giving out, not his right knee.  Medical records 
contemporaneous to the particular time at issue 
are inherently more reliable than statements offered many 
years later, long after the fact.  See, e.g., Struck v. 
Brown, 9 Vet. App. 145, 155-56 (1996); Swann, 5 Vet. App. at 
233.  

In sum, there is insufficient medical evidence-even with the 
benefit of the doubt, confirming that the veteran's service-
connected right knee gave way precipitating the fall that 
caused his left ankle fracture.  The veteran obviously 
steadfastly believes in his heart that such causal 
relationship exists, but as a layman, he does not have the 
medical expertise or training to give a competent opinion on 
the determinative issue of medical causation.  See e.g., 
Hasty v. Brown, 13 Vet. App. 230 (1999); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, his statements have no probative value in this 
important regard, and secondary service connection is not 
warranted since the preponderance of the evidence is against 
his claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).




ORDER

The petition to reopen the claim for service connection for a 
right lower extremity disability, as secondary to service-
connected right knee condition, is denied.

The claim for service connection for a left ankle disability, 
as secondary to the service-connected right knee condition, 
also is denied.



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

